IN THE UNITED STATES DISTRICT COURT Be a
FOR THE DISTRICT OF ALASKA
APPLICATION AND AFFIDAVIT FOR ARREST COMPLAINT

I, Kevin W. Horne, United States Postal Inspector, do hereby swear and affirm the

following facts as being true to the best of my knowledge, information, and belief:

1. I am a United States Postal Inspector, assigned to investigate the unlawful
transportation of contraband, including Title 21 controlled substances,
through the United States Mail. I have been a Postal Inspector since July
2016. Ag part of my duties, I investigate incidents where the United States
mail system is used for the purpose of transporting non-mailable matter,
including controlled substances in violation of Title 21, United States
Code, Sections 846, 841(a)(1) and (b)(1)(B) Attempted Possession with
Intent to Distribute a controlled Substance.

a. I am currently assigned to the Seattle Division, specifically to the
Anchorage Domicile, which is responsible for the investigating of
controlled substance law violations involving the United States
Mails.

b. During my career, I have participated in several drug interdictions
in the State of Alaska, studying the various mailing characteristics
of controlled substance traffickers for incoming and outgoing
parcels.

2. This Affidavit is presented in support of a criminal complaint and request for

the issuance of arrest warrant against and for Robbie Keith Morgan for whom

Case 1:20-cr-00002-TMB-MMS Document1-1 Filed 02/12/20 Page 1 of 6
we Feb II 2020

I submit there is probable cause to believe that on February 10, 2020, he did
knowingly and intentionally attempted possession with the intent to distribute
100 grams or more of a mixture containing a detectable amount of heroin in
violation of Title 21 United States Code, Section, 846, 841(a)(1) and
(b)(1)(B). I have not set forth in this affidavit all of the facts and sources of
information of which I am familiar that support my assertion of probable

cause.
RELEVANT FACTS

3. On January 3, 2020, Postal Inspectors received information from Coast Guard
Investigation Service (CGIS), regarding narcotics being shipped from Coos

Bay, OR to Sitka, Alaska.

4. On Jenmary 31, 2020, Postal Inspection Service identified a parcel addressed
from “Morgan P.O. Box 6457 Sitka, AK 99835” being suspicious through the
research of postal databases. The parcel was located on February 3, 2020. A
canine exam occurred at the Postal Inspection Service Office in Anchorage,
Alaska at approximately 1:41 PM on February 4, 2020. The canine indicated
and exhibited a change in behavior consistent with the presence of an odor of
a controlled substance the canine is trained to recognize. On February 5, 2020,
at approximately 11:00 AM, federal search warrant 1:20-MJ-00008-MMS was
executed on the Subject Parcel. The Subject Parcel was found to contain two

magazines with $8,650 in US currency located inside of it.

2

Case 1:20-cr-00002-TMB-MMS Document1-1 Filed 02/12/20 Page 2 of 6
be Feb II 2020

5. On February 5, 2020, I contacted the Sitka Post Office regarding “P.O. BOX
6457.” The Postmaster provided me P.O. BOX information for Box 6457. The
information stated that Robbie Morgan rents “P.O. Box 6457” in Sitka,
Alaska.

6. On ann 6, 2020, Postal Inspectors identified a parcel as being suspicious

| through the research of postal databases. The Parcel was from “North Bend,
OR,” address to “Rob Morgan P.O. BOX 6457 Sitka AK 99835.”The Parcel
was located on February 9, 2020, at the Sitka Alaska Post Office. (Herein
referred to as the Subject Parcel.)

7. On February 9, 2020, at approximately 12:40 PM, federal search warrant
1:20-M3-00010-MMs was executed on the Subject Parcel. The Subject
Parcel was found to contain approximately 264 gross grams of a hard, dark-
colored substance which field-tested positive for heroin packaged inside two
HD Design Candles. Based on my training and experience, as well as that of
the other agents investigating this case, this amount of heroin possessed, is
consistent with intent to distribute.

8. AS a result of the seizure on February 10, 2020, Order Number 1:20-MJ-
00011-MMS was obtained from a United States Magistrate Judge authorizing
the installation and monitoring of an electronic alerting device and electronic
tracking device in the Subject Parcel and recovery of these devices by entry of
premises where the parcel is opened.

9. Law enforcement officers removed the original narcotics and inserted

representative sample of Heroin product into the parcel along with two

3

Case 1:20-cr-00002-TMB-MMS Document1-1 Filed 02/12/20 Page 3 of 6
Be Feb tl 2020

tracking and monitoring devices. One monitoring device was placed so it
would emit a break-tone signal upon opening of the exterior box of the parcel.
In addition one GPS tracking device had the representative samples of the
seized Heroin, taped to it and was placed inside the Subject Parcel.

10. At approximately 12:15 PM on February 10, 2020, a Postal Inspector and
Drug Enforcement Administration (DEA) agent, placed the Subject Parcel in a
parcel locker at the Sitka Post Office in Sitka, Alaska. A Postal Inspector then
placed the key from the parcel locker into the Robbie Morgan’s PO BOX of
6457.

11. Surveillance teams set up around the Sitka Post Office address of “1207
Sawmill Creek Rd, Sitka Alaska” and monitored the GPS tracking and the
monitoring device. Surveillance teams witness a male individual drive up and
enter the Sitka Post Office. At approximately 1:26 PM the male individual
open and removed the parcel locker key from PO BOX 6457. At
approximately 1:30 PM, a male individual removed the Subject Parcel from
the parcel locker. At approximately 1:32 PM, the male individual exited the
Post Office with the Subject Parcel in his hand. Federal Agents made contact
with the male individual and place him into custody. The male individual was
later identify as Robbie Morgan.

12. With the information above, Alaska State Trooper were granted a Search
Warrant for Robbie Morgan residence located at “1209 #K Sawmill Creek
Road, Sitka Alaska.”

13. While executing the search warrant, agents and officers encounter a female

4

Case 1:20-cr-00002-TMB-MMS Document1-1 Filed 02/12/20 Page 4 of 6
s Feb |! 2020

individual, who stated Morgan had sold her methamphetamine that morning.
Moreover, agents and officers located and seized approximately 33.7 gross
grams of a white/clear crystalline substance which field tested positive for
methamphetamine, 9.3 gross grams of a hard, dark-colored substance which
field-tested positive for heroin and a digital scale. Agents and Office located
tracking information for the Subject Parcel and a parcel with suspected
narcotics proceeds.

14. On February 11, 2020, while transporting Morgan to federal custody, an FBI
agent asked Morgan “how he slept”, Morgan replied “was going to be sick for
a week.” He then stated, “That is what makes you do stuff like this.”

15. Based on my training and experience as a Postal Inspector and the
aforementioned factors, I believe the foregoing establishes probable cause to
believe that Robbie Keith Morgan did knowingly and intentionally attempted
to distribute 100 grams or more of a mixture containing detectable amount of

heroin in violation of Title 21 United States Code, 846, 841(a)(1) and

(b)(1)B).

FURTHER AFFIANT SAYETH NAUGHT.

5

Case 1:20-cr-00002-TMB-MMS Document1-1 Filed 02/12/20 Page 5 of 6
 

  
 
 

Subscribed and sworn to

before me, thi Day of
February, 2020. (zh VS

ne
{
MAT Sy §COBLE
U.S. MAGISTRATE JUDGE

 

    
 

Py

Case 1:20-cr-00002-TMB-MMS Document1-1 Filed 02/12/20 Page 6 of 6
